Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.

Amendments
           Applicant's response and amendments, filed April 6, 2021, to the prior Office Action is acknowledged.  Applicant has amended claims 1 and 19 and cancelled claims 2-15 and 20-22.
Claims 1, 13-19, and 22 are currently under examination and the subject matter of the present Office Action.


Priority
Applicant’s claim for the benefit of a prior-filed applications, JP2015-219996 and PCT/JP2016/083014, filed on November 10, 2015 and November 8, 2016, respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  While a certified copy of the foreign patent application JP2015-21996 is provided by the instant application, a certified English translation of said foreign patent application has not been provided.


Response to Arguments (102)
The prior rejection of claim(s) 1 and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al. (U.S. Pat. Pub. 2014/0127806 A1), as evidenced by Corning (“Surface Areas and Recommended Medium Volumes for Corning® Cell Culture Vessels”, 2012, Electronic Resource, p. 1-4), is withdrawn in light of Applicant’s amendment to claims 1 and 19 further specifying that the laminin fragment is a native α5β1γ1 E8 fragment, which neither Sekiguchi nor Corning reasonably teaches.  
Furthermore, upon further review, Examiner finds the argument that Sekiguchi does not reasonably anticipate the claimed limitations of native laminin fragments persuasive (see Remarks, p. 6, para 1), given that Sekiguchi is directed to modified laminin fragments.
Therefore, the rejection has been withdrawn.  

The prior rejection of claim(s) 13-15 under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al. (U.S. Pat. Pub. 2014/0127806 A1), as evidenced by Corning (“Surface Areas and Recommended Medium Volumes for Corning® Cell Culture Vessels”, 2012, Electronic Resource, p. 1-4), is withdrawn in light of Applicant’s cancellation of said claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 16-19 is/are rejected under 35 U.S.C. under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (U.S. Pat. Pub. 2014/0127806 A1), in view of Koizumi et al. (WIPO Pat. Pub 2015/080297 A1; publication date of June 4, 2015; priority date of November 27, 2013 corresponding to JP 2013-244972)

Regarding claims 1 and 19, Sekiguchi teaches a cell culture method comprising culturing cells in a medium containing a modified laminin fragment having integrin binding activity (para [0041]; para [0007], sections [1], [4], [5]), wherein the laminin fragment is present in the medium at a concentration of 0.03 µg to 25 µg of the laminin fragment per cm2 of culture surface area of a culture vessel (para [0041]), and also a working example of cells being successfully cultured in 0.13 µg/cm2 laminin E8 (Example 2, para [0114]),  both values of which overlap/fall within with the laminin concentrations disclosed by the instant claim (i.e., 0.03-0.25 µg/cm2), wherein the cells are mammalian stem cells (para [0041]), and the method does not comprise the step of coating a the culture vessel with a laminin or a laminin fragment before seeding the cells in the culture vessel (para [0041]).  Sekiguchi also teaches that the modified laminin fragment can be an α5β1γ1 laminin (para [0007], section [7]; para [0093]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the 
In the instant application, applicant does not indicate a criticality of the claimed range, and thus the prior art clearly renders the claim obvious.

Sekiguchi, however, does not teach that the laminin E8 fragment is a native α5β1γ1 laminin, but a modified fragment.
Koizumi teaches culturing cells in laminin 512 or fragments thereof (para [004], sections [1]-[2]), which is the same molecule as the α5β1γ1 E8 fragment (abstract; para [004], sections [1]-[2]).  Koizumi also teaches that the cells can be cells differentiated from a mammalian stem cell (para [0009], [0041]), which corresponds to the cells of claim 1.  Koizumi further teaches that the cells can be cultured in the laminin or laminin fragments of its invention at concentrations of .01 μg/mL to 2 μg/mL (which overlaps with the concentration range of claim 19), which, according to Koizumi, corresponds to “0.0015 to 1.5 μg/cm2 or about  0.0015 to 0.3 μg /cm2 as an amount of laminin or fragments thereof in a solid phase 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the modified laminin α5β1γ1 E8 fragment taught by Sekiguchi with the native laminin α5β1γ1 E8 fragment taught by Koizumi.  Koizumi teaches that a native α5β1γ1 E8 fragment can be used to successfully culture cells, and one of ordinary skill in the art would have been motivated to substitute the modified laminin α5β1γ1 E8 fragment taught by Sekiguchi with the native laminin α5β1γ1 E8 fragment taught by Koizumi because doing so would have also led to cell adherence to culture plates/dishes.
One skilled in the art would have a reasonable expectation of success of substituting the modified laminin α5β1γ1 E8 fragment taught by Sekiguchi with the native laminin α5β1γ1 E8 fragment taught by Koizumi because Koizumi teaches native laminin α5β1γ1 E8 and fragments thereof can be used to in cell culture.

Regarding claim 15, Sekiguchi teaches that the integrin is integrin α6β1 (para [0012]; Fig. 4).
Regarding claim 16, Sekiguchi teaches that the cells are pluripotent stem cells (para [0040]).
Regarding claim 17, Sekiguchi teaches that the pluripotent stem cells are induced pluripotent stem cells (iPS cells) (para [0040]).
Regarding claim 18, Sekiguchi teaches that the pluripotent stem cells are embryonic stem cells (ES cells) (para [0040]).

Response to Arguments (103)
Applicant argues that Sekiguchi is flawed because the instant invention demonstrated unexpected results in that concentrations of the laminin α5β1γ1 E8 fragment dissolved in culture 2 showed superior cell adhesion efficiency than laminin fragments used in a precoating method.
Applicants argument has been considered, but it is not persuasive.
Koizumi alone demonstrates that it would have been obvious to one of ordinary skill in the art to use a concentration of .01 μg/mL to 2 μg/mL laminin α5β1γ1 E8 fragment, which overlaps with Applicant’s concentration range of .15 μg/mL to 1.25 μg/mL (which Applicant teaches is equivalent to 0.03-0.25 µg/cm2), in culture medium to culture cells.  Indeed, Koizumi, which is directed to laminin α5β1γ1 E8 and fragments thereof, explicitly teaches that using laminin (including the exact same native laminin fragment as taught by Applicant) at such a culture range was routine and ordinary in the art, thus indicating that Applicant’s “unexpected result” in demonstrating laminin’s efficaciousness at the relevant concentration range in cell culture would, in fact, have been routine practice to those of ordinary skill in the art at the filing date of the claimed invention.

Citation of Other Relevant Art
	Sekiguchi et al. (U.S. Pat. Pub. 2012/0220031 A1), hereinafter Sekiguchi’2012, teaches a cell culture method comprising culturing cells in a medium containing a native laminin α5β1γ1 E8 fragment having integrin binding activity (abstract; para [0009], section [1]) wherein the laminin fragment is present in the medium at a concentration of 0.03 µg/cm2 to 25 µg/cm2 (para [0009], section [2]), which overlaps with the laminin concentrations disclosed by the instant claim (i.e., 0.03-0.25 µg/cm2), and wherein the cells are mammalian stem cells (para [0009], section [1]).
	Sekiguchi’2012, however, does not teach that the native α5β1γ1 E8 fragment is dissolved in the cell culture media, but that the E8 fragment can be coated into wells prior to seeding cells.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./
Examiner, Art Unit 1633

/KEVIN K HILL/Primary Examiner, Art Unit 1633